DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/13/2021 and 10/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed toward “A machine-readable medium having stored thereon a set of instructions”. The specification does not provide any further description of whether this machine-readable medium is non-transitory, and therefore the claim is not directed to any of the statutory categories.
Claims 17-23 are rejected under 35 U.S.C. 101 due to their dependency on claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0232585 A1, hereinafter referred to as Kim).
Regarding claim 1, Kim teaches: A processor, comprising: one or more circuits to control one or more robotic devices using a first neural network to determine information about one or more environmental conditions pertaining to a task to be performed by the robotic device and using a second neural network and the information to help control the one or more robotic devices when performing the task ([0035], the vehicle control apparatus includes a processor with control circuits to control the vehicle/robotic device; [0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information).

Regarding claim 2, Kim further teaches: The processor of claim 1, wherein: the information determined by the first neural network comprises a logical state describing the one or more environmental conditions ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road);
the one or more environmental conditions are obtained by one or more sensors ([0151], the vehicle control apparatus includes an image sensor, an acceleration sensor, and a direction sensor to determine the environmental conditions);
the second neural network determines one or more actions to help control the one or more robotic devices ([0094], the second neural network includes an RNN that is used to generate the second control parameter based on the information corresponding to the driving situation (i.e. output of the first neural network) and a first control parameter; the control parameters include steering, acceleration, and deceleration information); and
the one or more actions are determined based at least in part on the logical state ([0102], the driving situation output from the first neural network may be applied to the second neural network; [0104], the second neural network outputs the second control parameter for driving control at the second point in time based on information corresponding to the driving situation (i.e. logical state); this includes steering, acceleration, and deceleration control information).

Regarding claim 3, Kim further teaches: The processor of claim 2, wherein the logical state comprises one or more predicates describing the one or more environmental conditions ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road (i.e. predicates)).

Regarding claim 4, Kim further teaches: The processor of claim 2, wherein the sensors comprise cameras ([0151], the vehicle control apparatus includes an image sensor to capture a driving image of the vehicle (see [0152])).

Regarding claim 5, Kim further teaches: The processor of claim 2, wherein the one or more actions instruct the one or more robotic devices to change state ([0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information for the vehicle).

Regarding claim 6, Kim further teaches: The processor of claim 1, wherein the one or more environmental conditions comprise one or more unexpected events ([0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0143], the control apparatus applies the first neural network to determine a situation when a vehicle cuts in (i.e. an unexpected event)).

Regarding claim 7, Kim further teaches: The processor of claim 1, wherein the first neural network and the second neural network are based, at least in part, on temporal convolutional networks ([0074], a neural network includes first layers in a convolutional structure and second layers in a recurrent structure; [0089], the first neural network may include a convolutional neural network (CNN); [0094], the second neural network may include a recurrent neural network (RNN)).

Regarding claim 8, Kim teaches: A system, comprising: one or more processors to control one or more robotic devices using a first neural network to determine information about one or more environmental conditions pertaining to a task to be performed by the robotic device and using a second neural network and the information to help control the one or more robotic devices when performing the task ([0035], the vehicle control system includes a processor with control circuits to control the vehicle/robotic device; [0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information).

Regarding claim 9, Kim further teaches: The system of claim 8, wherein: the one or more robotic devices comprise mechanical and electrical components to perform the task ([0151], the vehicle control apparatus includes an image sensor, an acceleration sensor, and a direction sensor to determine the environmental conditions; see also [0161]);
the one or more environmental conditions comprise observations about an environment ([0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions);
the observations about an environment are obtained from one or more sensors ([0151], the vehicle control apparatus includes an image sensor, an acceleration sensor, and a direction sensor to determine the environmental conditions);
the information determined by the first neural network comprises a logical state ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road); and
the second neural network determines one or more actions to help control the one or more robotic devices ([0094], the second neural network includes an RNN that is used to generate the second control parameter based on the information corresponding to the driving situation (i.e. output of the first neural network) and a first control parameter; the control parameters include steering, acceleration, and deceleration information).

Regarding claim 10, Kim further teaches: The system of claim 9, wherein the one or more sensors comprise cameras ([0151], the vehicle control apparatus includes an image sensor to capture a driving image of the vehicle (see [0152])).

Regarding claim 11, Kim further teaches: The system of claim 9, wherein the logical state specifies a configuration of the environment ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road).

Regarding claim 12, Kim further teaches: The system of claim 9, wherein the second neural network determines the one or more actions based at least in part on the logical state and an operator ([0094], the second neural network includes an RNN that is used to generate the second control parameter based on the information corresponding to the driving situation (i.e. output of the first neural network) and a first control parameter; the control parameters include steering, acceleration, and deceleration information; [0102], the driving situation output from the first neural network may be applied to the second neural network; [0104], the second neural network outputs the second control parameter for driving control at the second point in time based on information corresponding to the driving situation (i.e. logical state); this includes steering, acceleration, and deceleration control information (i.e. operators)).

Regarding claim 13, Kim further teaches: The system of claim 8, wherein the one or more environmental conditions comprise unexpected events ([0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0143], the control apparatus applies the first neural network to determine a situation when a vehicle cuts in (i.e. an unexpected event)).

Regarding claim 14, Kim further teaches: The system of claim 8, wherein the task comprises one or more steps to be performed in order to accomplish a goal ([0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information; here, the task is controlling the vehicle in order to accomplish the goal which is controlling the vehicle in relation to the environmental situation).

Regarding claim 15, Kim further teaches: The system of claim 8, wherein the first neural network and the second neural network are based, at least in part, on convolutional neural networks ([0074], a neural network includes first layers in a convolutional structure and second layers in a recurrent structure; [0089], the first neural network may include a convolutional neural network (CNN); [0094], the second neural network may include a recurrent neural network (RNN)).

Regarding claim 16, Kim teaches: A machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least:
control one or more robotic devices using a first neural network to determine information about one or more environmental conditions pertaining to a task to be performed by the robotic device and using a second neural network and the information to help control the one or more robotic devices when performing the task ([0033], a non-transitory computer-readable storage medium may store instructions to be executed by a processor; [0035], the vehicle control apparatus includes a processor with control circuits to control the vehicle/robotic device; [0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information).

Regarding claim 17, Kim further teaches: The machine-readable medium of claim 16, wherein: the information determined by the first neural network comprises a logical state describing the one or more environmental conditions ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road);
the one or more environmental conditions are obtained by one or more sensors ([0151], the vehicle control apparatus includes an image sensor, an acceleration sensor, and a direction sensor to determine the environmental conditions);
the second neural network determines one or more actions that, when performed, help control the one or more robotic devices ([0094], the second neural network includes an RNN that is used to generate the second control parameter based on the information corresponding to the driving situation (i.e. output of the first neural network) and a first control parameter; the control parameters include steering, acceleration, and deceleration information); and
the one or more actions are determined based at least in part on the logical state and an operator ([0102], the driving situation output from the first neural network may be applied to the second neural network; [0104], the second neural network outputs the second control parameter for driving control at the second point in time based on information corresponding to the driving situation (i.e. logical state); this includes steering, acceleration, and deceleration control information; [0104], the second neural network outputs the second control parameter for driving control at the second point in time based on information corresponding to the driving situation (i.e. logical state); this includes steering, acceleration, and deceleration control information (i.e. operators)).

Regarding claim 18, Kim further teaches: The machine-readable medium of claim 17, wherein the logical state comprises one or more predicates describing the one or more environmental conditions ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road (i.e. predicates)).

Regarding claim 19, Kim further teaches: The machine-readable medium of claim 17, wherein the one or more actions instruct the one or more robotic devices to change state ([0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information for the vehicle).

Regarding claim 20, Kim further teaches: The machine-readable medium of claim 17, wherein the operator contains conditions and effects ([0102], the driving situation output from the first neural network may be applied to the second neural network; [0104], the second neural network outputs the second control parameter for driving control at the second point in time based on information corresponding to the driving situation (i.e. logical state); this includes steering, acceleration, and deceleration control information (i.e. operators); [0142], the vehicle control apparatus may determine a control parameter for a vehicle that cuts in by applying a driving image of the situation to the neural network; here, the steering, acceleration, and deceleration operators are in response to environmental conditions (such as a vehicle cutting in front the ego-vehicle) and have effects (such as slowing down, or steering to avoid a collision)).

Regarding claim 21, Kim further teaches: The machine-readable medium of claim 16, wherein the one or more environmental conditions comprise one or more unexpected events ([0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0143], the control apparatus applies the first neural network to determine a situation when a vehicle cuts in (i.e. an unexpected event)).

Regarding claim 22, Kim further teaches: The machine-readable medium of claim 16, wherein the first neural network and the second neural network are based, at least in part, on a temporal convolutional network ([0074], a neural network includes first layers in a convolutional structure and second layers in a recurrent structure; [0089], the first neural network may include a convolutional neural network (CNN); [0094], the second neural network may include a recurrent neural network (RNN)).

Regarding claim 23, Kim further teaches: The machine-readable medium of claim 16, wherein the first neural network and the second neural network generate one or more loss values used to train the first neural network and the second neural network ([0074], the neural networks can be any type of feedforward structure (i.e. error/difference/loss reducing); [0085], errors or differences between the output and the known output are fed back into the neural network, where connection weights between nodes of the neural networks may be altered or updated based on the errors or differences; [0086], the learning apparatuses may repeatedly learn the neural network using driving images and control parameters; here, loss values are generated to train the neural networks).

Regarding claim 24, Kim teaches: A method, comprising: controlling one or more robotic devices using a first neural network to determine information about one or more environmental conditions pertaining to a task to be performed by the robotic device and using a second neural network and the information to help control the one or more robotic devices when performing the task ([0035], the vehicle control method includes a processor with control circuits to control the vehicle/robotic device; [0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information).

Regarding claim 25, Kim further teaches: The method of claim 24, wherein: the information determined by the first neural network comprises a logical state describing the one or more environmental conditions ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road);
the one or more environmental conditions are obtained by one or more sensors ([0151], the vehicle control apparatus includes an image sensor, an acceleration sensor, and a direction sensor to determine the environmental conditions);
the second neural network determines one or more actions that, when performed, help control the one or more robotic devices ([0094], the second neural network includes an RNN that is used to generate the second control parameter based on the information corresponding to the driving situation (i.e. output of the first neural network) and a first control parameter; the control parameters include steering, acceleration, and deceleration information); and
the one or more actions are determined based at least in part on the logical state and an operator ([0102], the driving situation output from the first neural network may be applied to the second neural network; [0104], the second neural network outputs the second control parameter for driving control at the second point in time based on information corresponding to the driving situation (i.e. logical state); this includes steering, acceleration, and deceleration control information; [0104], the second neural network outputs the second control parameter for driving control at the second point in time based on information corresponding to the driving situation (i.e. logical state); this includes steering, acceleration, and deceleration control information (i.e. operators)).

Regarding claim 26, Kim further teaches: The method of claim 25, wherein the sensors comprise hardware and software devices that gather information about the one or more environmental conditions ([0151], the vehicle control apparatus includes an image sensor, an acceleration sensor, and a direction sensor to determine the environmental conditions; see also [0161]).

Regarding claim 27, Kim further teaches: The method of claim 25, wherein the logical state comprises one or more predicates describing the one or more environmental conditions ([0101], the first neural network may output information corresponding to the driving situation (i.e. logical state) including feature vectors or feature maps including positions of objects, speed of objects, distance between objects and the vehicle, lane of the vehicle, neighboring lanes, and width of the road (i.e. predicates)).

Regarding claim 28, Kim further teaches: The method of claim 25, wherein the one or more actions instruct the one or more robotic devices to change state ([0092], the control apparatus determines parameters to control the vehicle based on applying the information corresponding to the driving situation and control parameters to a second neural network; [0094], the second neural network is used to generate the control parameters including steering, acceleration, and deceleration information for the vehicle).

Regarding claim 29, Kim further teaches: The method of claim 24, wherein the one or more environmental conditions comprise unexpected events ([0089], the control apparatus determines information corresponding to a driving situation by applying the driving image to a first neural network; [0090], the driving situation includes environmental conditions; [0143], the control apparatus applies the first neural network to determine a situation when a vehicle cuts in (i.e. an unexpected event)).

Regarding claim 30, Kim further teaches: The method of claim 24, wherein the first neural network and the second neural network generate one or more loss values used to train the first neural network and the second neural network ([0074], the neural networks can be any type of feedforward structure (i.e. error/difference/loss reducing); [0085], errors or differences between the output and the known output are fed back into the neural network, where connection weights between nodes of the neural networks may be altered or updated based on the errors or differences; [0086], the learning apparatuses may repeatedly learn the neural network using driving images and control parameters; here, loss values are generated to train the neural networks).

Regarding claim 31, Kim further teaches: The method of claim 24, wherein the first neural network and the second neural network are based, at least in part, on temporal convolutional neural networks ([0074], a neural network includes first layers in a convolutional structure and second layers in a recurrent structure; [0089], the first neural network may include a convolutional neural network (CNN); [0094], the second neural network may include a recurrent neural network (RNN)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664